DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first to inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Y. Rocky Tsao on December 22, 2020.
With respect to the claims filed September 9, 2020, please make the following amendments: 
1.	(Currently Amended)  A method of generating osmotic power comprising: 
providing a thin film composite (TFC) hollow fiber including an outer support layer and an inner thin film layer, 
wherein the outer support layer ,000 µm, a sponge-like structure, an overall porosity of about 75%, a mean pore diameter within the range of about 8 nm to about 12 nm, and a geometric standard deviation of about 1.2, 
the inner thin film layer[[,]] is adherent to the outer support layer, , and has a thickness of 1 to 10,000 nm, and 
about 20 bar or higher, about
3.3 Lm-2h-1bar-1 or higher, and a salt permeability rate of  about 0.4 Lm-2h-1bar-1 or lower; and
subjecting the TFC hollow fiber to a pressure-retarded osmosis process by contacting the inner thin film layer with a pressurized draw solution and contacting the outer support layer with a feed solution so as to provide a power density rate of about 
8 Wm-2 or higher.
2.	(Cancelled) 
5.	(Cancelled)
6.	(Currently Amended) The method of claim [[5]] 1, wherein the hollow fiber has a power density rate of higher than 20Wm-2.
11.	(Currently Amended) The method of claim [[4]] 6, wherein the outer support layer has a thickness of 100 to 300 µm and the inner thin film layer has a thickness of 50 to 500 nm.

Reasons for Allowance
Claims 1, 6, and 9–11 are allowed. The following is Examiner’s statement of reasons for allowance:
Claim 1 was previously rejected under 35 U.S.C. § 103 as being unpatentable over Chou.1 However, the Specification2 suggests that the presently claimed invention provided unexpected results: (1) higher transmembrane resistance rates; (2) high water flux; (3) high mechanical strength; (4) high power density; and (5) a high power density rate. (Spec. pp. 11, 13–14; Tbl. 4.)
According to MPEP § 716.02(a)(II), 
Evidence of unobvious or unexpected advantageous properties, such as superiority in a property the claimed compound shares with the prior art, can rebut prima facie obviousness. “Evidence that a compound is unexpectedly superior in one of a spectrum of common properties … can be enough to rebut a prima facie case of obviousness.” No set number of examples of superiority is required. In re Chupp, 816 F.2d 643, 646, 2 USPQ2d 1437, 1439 (Fed. Cir. 1987) (Evidence showing that the claimed herbicidal compound was more effective than the closest prior art compound in controlling quackgrass and yellow nutsedge weeds in corn and soybean crops was sufficient to overcome the rejection under 35 U.S.C. 103, even though the specification indicated the claimed compound was an average performer on crops other than corn and soybean.). See also Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (unexpected superior therapeutic activity of claimed compound against anaerobic bacteria was sufficient to rebut prima facie obviousness even though there was no evidence that the compound was effective against all bacteria).
The Specification appears to provide evidence of unexpected results with regards to the claimed outer support layer and inner thin film layer—i.e., in terms of materials and thicknesses. (Spec. Tbls. 3, 4.) Furthermore, Chou appears to be silent with regards to the unexpected results disclosed in the Specification. As such, the evidence provided in the Specification appears to be sufficient to overcome the prima  
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEIDI KELLEY can be reached at 571-270-1831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        

/KRISHNAN S MENON/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Chou et al., Thin-film composite hollow fiber membranes for pressure retarded osmosis (PRO) process with high power density, 389 J. Membrane Sci. 25, 25–33 (2012).
        2 Specification filed March 11, 2019 (“Spec.”).